WELLFORD, Circuit Judge,
concurring:
I am in agreement with Judge Boggs in all respects except that I am not prepared to say that an employer who makes a constitutional challenge to MPPAA or to its effect in a particular case is required first to submit the constitutional claim to arbitration. We have previously intimated that this type of defense in a controversy arising out of a partial withdrawal assessment by fund trustees may give a federal district court jurisdiction without first submitting the dispute to arbitration:
Unless an employer is mounting a facial constitutional attack or making a verifiable claim of irreparable injury, the courts have no jurisdiction to entertain the merits of the dispute prior to arbitration.
Marvin Hayes Lines, Inc. v. Central States Southeast and Southwest Areas Pension Fund, 814 F.2d 297, 300 (6th Cir.1987) (emphasis added).
Where, as here, the employer is raising a constitutional claim together with other defenses and objections to the proposed assessment and the amount thereof of withdrawal liability, it may be that the arbitrator may be called upon to make a decision about constitutionality of MPPAA subject to later judicial review. The facts of this case present one of the “worst case” scenarios in respect to the often criticized MPPAA enactment. See Central Transport, Inc. v. Central States Etc. Pension Fund, 816 F.2d 678 (6th Cir.) (unpublished), cert. denied, — U.S. -, 108 S.Ct. 290, 98 L.Ed.2d 250 (1987), for a review of the Pension Fund’s effort to assess some $26 million against an employer because of the voluntary and unsolicited vote of five employees to withdraw from the collective bargaining agreement, and no longer have the union as a bargaining agent.
I concur, however, in the decision to reverse and to remand for arbitration under the circumstances of this case.